DETAILED ACTION
Claims 1-20 are presented for examination.
Claims under examination dated 05/02/2022.
This office action is in response to the Notice of Withdrawal From Issue mailed on 25-OCT-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 05/11/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


PCT/US2019/065884 International search report denoted all cited references as ‘A’ and the written opinion of the international searching authority denoted all claims as meeting the requirements for Novelty, Inventive Step, and Industrial applicability.

Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1, Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems”, Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’), and Ambrus et al., “Choke Controller Design for Automated Managed Pressure Drilling with Realistic Operational System Conditions” [2017] (hereinafter ‘Ambrus’) do not discuss “acceleration”.

    PNG
    media_image1.png
    417
    640
    media_image1.png
    Greyscale
Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’) teaches a method for determining the model of a riser based on hydrodynamic forces and movement of the platform as shown in Fig. 5. On pg. 92 right col ¶1 and pg. 91 Fig. 6, Torres teaches acceleration and velocity of the wave particle. This is in contrast to the amended claim now positively reciting the riser acceleration. The acceleration of the wave and riser are related, but not equivalent. Pg. 91 Fig. 7, Torres teaches the wave elevation is determined to predict the riser, where the instant application uses the riser acceleration, riser position, and riser velocity as input rather than wave dynamics.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

applying, via a state estimation technique, a state observer to the riser position signal to determine annular flow parameters, riser acceleration, riser position, and riser velocity;
modeling, by a physics-based model, an annular flow for a wellbore associated with the drilling rig to produce a modeled flow signal, the modeled flow signal reflecting a position of the drilling rig relative to influx flow, the physics-based model receiving the annular flow parameters, the riser acceleration, the riser position, and the riser velocity as input;

In combination with the remaining features and elements of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a display device" twice in the claim. It is unclear if this is the same display device in both instances. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In determining whether a claim falls within an excluded category, the Examiner is guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014) (citing Mayo, 566 U.S. at 75–77). In accordance with that framework, first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk. . ..”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diehr, 450 U.S. at 191); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
Abstract ideas may include, but are not limited to, fundamental economic practices, methods of organizing human activities, and mathematical formulas or relationships. Alice, 573 U.S. at 217–21. Under this guidance, we must therefore ensure that we articulate what the claims are directed to with enough specificity to ensure the step one inquiry is meaningful. Id. at 217 (“[W]e tread carefully in construing this exclusionary principle lest it swallow all of patent law.”).
Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include: (a) a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1331–33 (Fed. Cir. 2010); (b) a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019); (c) a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016) (distinguishing TQP Dev., LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)) (the specific data encryption method “could not conceivably be performed in the human mind or with pencil and paper”). Whereas a claim limitation to a process that “can be performed in the human mind, or by a human using a pen and paper” qualifies as a mental process, a claim limitation that “could not, as a practical matter, be performed entirely in a human’s mind” (even if aided with pen and paper) would not qualify as a mental process.
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 187; see also id. at 191 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citation omitted) (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, the Examiner turns to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘“inventive concept”’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

USPTO Revised Guidance
In January 2019, the U.S. Patent and Trademark Office (USPTO) published revised guidance on the application of § 101. The Manual of Patent Examining Procedure (“MPEP”) now incorporates this revised guidance and subsequent updates at Section 2106 (9th ed. Rev. 10.2019, rev. June 2020)
Under MPEP § 2106, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One,” referred to herein as “Step 2A(i)”); and
(2) additional elements that integrate the judicial exception into a practical application (“Step 2A, Prong Two,” referred to herein as “Step 2A(ii)”).
MPEP §§ 2106.04(a), (d).
Under this guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patenteligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field; or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
MPEP § 2106.05(d).
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine, or conventional unless there is a finding of record of an evidentiary basis which must be supported in writing with, one or more of the following:
1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). . ..
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well understood, routine, conventional nature of the additional element(s).
3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). . ..
4. A statement that the examiner [or Board] is taking official notice of the well-understood, routine, conventional nature of the additional element(s). . ..
See MPEP §§ 2106.05(d)(I)(2), .07(a).
If the Examiner or the Board determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements do not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
ANALYSIS
Step 1 – Statutory Category
Claim 1 as a system (machine) claim, Claim 8 as a method (process) claim, and Claim 15 as a medium (manufacture) claim, recite one of the enumerated categories of eligible subject matter in 35 U.S.C. § 101. Therefore, the issue before us is whether it is directed to a judicial exception without significantly more.

Step 2A(i): Does the Claim Recite a Judicial Exception?
We conclude claim 1 does not recite the judicial exceptions of either natural phenomena or laws of nature. We evaluate whether claim 1 recites an abstract idea based upon the Revised Guidance.
First, we look to the Specification to provide context regarding what the claimed invention is directed. In this case, the Specification discloses that “Riser string monitoring typically includes sensing for kicks, where a sudden pressure change causes formation fluids to be forced up into the drilling fluid, and loss, where circulating drilling fluid leaves the riser string on its way to and from the drill bit. In certain types of drilling operations, a slip joint in the riser string expands and contracts due to wave motion or tides, causing riser string volume to change as the vessel rises and falls. This changing volume can cause kick and loss circulation false alarms. The drill operator evaluates conditions and determines whether and how to make adjustments based on experience coupled with observation of current conditions when any alarm is triggered.” Spec ¶[0003].
As detailed in TABLE I, below, we determine that claim 1, overall, recites a combination of mental processes and mathematical calculations that may also be performed in the human mind and/or by pen and paper. This type of activity, i.e., riser string monitoring (which does not include an action to be taken based on the monitoring) as recited in each of limitations (1) through (9) (see Table I, infra), for example, and aside from any computer-related aspects, includes longstanding conduct that existed well before the advent of computers and the Internet, and could be carried out by a human with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
Thus, under Step 2A(i), and under our Revised Guidance, we conclude that claim 1’s method for riser string monitoring recites a judicial exception of mental processes and mathematical concepts, and thus recites an abstract idea.
In TABLE I below, identify in italics the specific claim limitations in claim 1 that conclude recite an abstract idea. Additionally identify in bold the additional (non-abstract) claim limitations that are generic computer components and techniques, and underline limitations representing extra or post-solution activity:
TABLE I
Independent Claim 1
Revised Guidance
A system comprising:
A system (machine) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
(1) at least one sensor disposable with respect to a drilling rig subject to rig motion; 
The sensor is used in insignificant extra-solution activity that does not add
significantly more to the abstract idea
to render the claimed invention
patent-eligible. See claim limitation below “receiving, in real time”. See MPEP
§ 2106.05(g); Revised Guidance 55,
n.31; see In re Bilski, 545 F.3d 943,
962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593
(2010) (“[T]he involvement of the
machine or transformation in the
claimed process must not merely be
insignificant extra-solution activity”).
(2) a processor communicatively coupled to the at least one sensor;
As claimed, a processor represents generic computer
components and techniques.
See MPEP § 2106.05(a).

(3) and a non-transitory memory device comprising instructions that are executable by the processor to cause the processor to perform operations comprising:
As claimed, both a processor and a
memory represent generic computer
components and techniques.
See MPEP § 2106.05(a).
(4) receiving, in real time from the at least one sensor, a riser position signal indicative of the rig motion;
Receiving information, i.e., data
gathering from a sensor on the position of the rig motion, is merely insignificant extra-solution
activity that does not add
significantly more to the abstract idea
to render the claimed invention
patent-eligible. See MPEP
§ 2106.05(g); Revised Guidance 55,
n.31; see In re Bilski, 545 F.3d 943,
962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593
(2010) (“[T]he involvement of the
machine or transformation in the
claimed process must not merely be
insignificant extra-solution activity”).
(5) applying, via a state estimation technique, a state observer to the riser position signal to determine annular flow parameters, riser acceleration, riser position, and riser velocity;
“Applying” is an abstract idea, i.e.,
“an observation, evaluation, judgment,
opinion” which could be performed as
a mental process. See MPEP
§ 2106.04(a)(2)(III)(A).
A mathematical calculation, a state estimation technique, is an
abstract idea. See MPEP
§ 2106.04(a)(2)(I)(C); see also SAP
America, Inc. v. InvestPic, LLC, 898
F.3d 1161, 1163 (Fed. Cir. 2018)
(holding that claims to a “series of
mathematical calculations based on
selected information” are directed to
abstract ideas).
“in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record” See MPEP § 2106.04(II)(B).
(6) modeling, by a physics-based model, an annular flow for a wellbore associated with the drilling rig to produce a modeled flow signal, the modeled flow signal reflecting a position of the drilling rig relative to influx flow, the physics-based model receiving the annular flow parameters, the riser acceleration, the riser position, and the riser velocity as input;
The modeling, by a physics-based model is computing to produce a flow signal, which is interpreted as an alarm parameter or limit.
“More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea.")” See MPEP § 2106.04(a)(2).
(7) determining kick-loss-alarm parameters from the modeled flow signal; and
“Determining” is an abstract idea, i.e.,
“an observation, evaluation,
judgment, opinion” which could be
performed as a mental process. See
MPEP § 2106.04(a)(2)(III)(A).
(8) applying the kick-loss-alarm parameters 
“Applying . . . scan criterion” is an
abstract idea, i.e., “an observation,
evaluation, judgment, opinion” which
could be performed as a mental
process. See MPEP
§ 2106.04(a)(2)(III)(A).
(9) to an alarm module.
…Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent application does not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables" in the claimed mathematical formula, "[n]or does it purport to contain any disclosure relating to the chemical processes at work, the monitoring of process variables, or the means of setting off an alarm or adjusting an alarm system." See MPEP § 2106.04(d)(I).


Under the broadest reasonable interpretation standard, we conclude limitations (1) through (9) recite steps or functions that would ordinarily occur when determining the alarm limit in riser monitoring on a rig. For example, the claim only recites the applying of the alarm limit calculated from monitoring of the sensor, however, the specification only adds “drill operator evaluates conditions and determines whether and how to make adjustments based on experience coupled with observation of current conditions when any alarm is triggered.” Spec ¶[0003].
Thus, claim 1 recites abstract ideas.

Step 2A(ii): Judicial Exception Integrated into a Practical Application?
If the claims recite a judicial exception, as we conclude above, we proceed to the “practical application” Step 2A(ii) in which we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
As to the specific limitations, we find limitations (5)–(8) recite abstract ideas, and limitations (1) (4) and (9) recite insignificant extrasolution activity.16 The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).
Furthermore, on this record, we are of the view that claim 1 does not operate the recited generic computer processor and memory components (limitations (2) and (3)) in an unconventional manner to achieve an improvement in computer functionality. See MPEP § 2106.05(a).
We find the limitations of claim 1 identified above recite abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrate the judicial exception of determining an alarm limit of rig motion into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
Under analogous circumstances, the Federal Circuit has held that “[t]his is a quintessential ‘do it on a computer’ patent: it acknowledges that [such] data . . . was previously collected, analyzed, manipulated, and displayed manually, and it simply proposes doing so with a computer. We have held such claims are directed to abstract ideas.” Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”).
Therefore, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Thus, on this record, Applicant has not claimed an improvement or practical application under the guidance of MPEP section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”).
Therefore, the abstract idea is not integrated into a practical application, and thus claim 11 is directed to the judicial exception.

Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a judicial exception, and not integrated into a practical application, as we conclude above, we proceed to the “inventive concept” step. For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).
In applying step two of the Alice analysis, our reviewing court guides we must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patentable subject matter. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. Those “additional features” must be more than “well-understood, routine, conventional activity.” Mayo, 566 U.S. at 79.
Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples: adding the words “apply it” (or an equivalent) with an abstract idea; mere instructions to implement an abstract idea on a computer; or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
Evaluating claim 1 under step 2 of the Alice analysis, we conclude it lacks an inventive concept that transforms the abstract idea of generating a compression estimate into a patent-eligible application of that abstract idea.
The patent eligibility inquiry may contain underlying issues of fact. Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016). In particular, “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).
As evidence of the conventional nature of the recited “memory” and processor in method claim 1, the Specification discloses:
“The processing device 202 can execute one or more operations for prospective kick and loss detection applied to the riser string 22 of the vessel 21 of offshore rig 12. The processing device 202 can execute instructions 218 stored in the memory device 208 to perform the operations. The processing device 202 can include one processing device or multiple processing devices. Non-limiting examples of the processing device 202 include a field-programmable gate array (“FPGA”), an application-specific integrated circuit (“ASIC”), a processor, a microprocessor, etc.” Spec ¶[0020].
Thus, because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques in view of the specification above.
The MPEP, based upon our precedential guidance, provides additional considerations with respect to analysis of the well-understood, routine, and conventional nature of the recited computer-related components.
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on “the draftsman’s art”). . . . . In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id.
MPEP § 2106.05(f) (“Mere Instructions To Apply An Exception”).
With respect to the Step 2B analysis, we conclude, similar to Alice, the recitation of a method that includes a “processor” and “memory” (claim 1), is simply not enough to transform the patent-ineligible abstract idea here into a patent-eligible invention under Step 2B. See Alice, 573 U.S. at 221 (“[C]laims, which merely require generic computer implementation, fail to transform [an] abstract idea into a patent-eligible invention.”).
Therefore, claim 1 fails the Step 2B analysis because it, in essence, merely recites two computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer based elements.

Dependent Claims
The dependent claims have been further rejected in Table II
In TABLE II below, identify in italics the specific claim limitations that recite an abstract idea. Additionally identify in bold the additional (non-abstract) claim limitations that are generic computer components and techniques, and underline limitations representing extra or post-solution activity:
Dependent Claim 2
Revised Guidance
The system of claim 1, 
See claim 1 above.
wherein the at least one sensor comprises a heave motion sensor and the rig motion comprises wave-induced rig motion.
Data gathering from a sensor on the position of the rig motion, is merely insignificant extra-solution
activity that does not add
significantly more to the abstract idea
to render the claimed invention
patent-eligible. See MPEP
§ 2106.05(g);
Dependent Claim 3
Revised Guidance
The system of claim 1,
See claim 1 above.
wherein the operation of modeling the annular flow further comprises: applying a linear quadratic estimation filter to the riser position signal to estimate a riser velocity in a state vector and to estimate an influx flow variation; and 
“Applying . . . scan criterion” is an
abstract idea, i.e., “an observation,
evaluation, judgment, opinion” which
could be performed as a mental
process. See MPEP
§ 2106.04(a)(2)(III)(A).
optimizing a gain of the state observer based on the riser velocity and the influx flow variation
“Optimizing” is an abstract idea, i.e.,
“an observation, evaluation, judgment,
opinion” which could be performed as
a mental process. See MPEP
§ 2106.04(a)(2)(III)(A).
“Optimizing” may include a mathematical calculation, an abstract idea. See MPEP
§ 2106.04(a)(2)(I)(C); see also SAP
America, Inc. v. InvestPic, LLC, 898
F.3d 1161, 1163 (Fed. Cir. 2018)
Dependent Claim 4
Revised Guidance
The system of claim 1,
See claim 1 above.
wherein the operation of determining the kick-loss-alarm parameters comprises adjusting an alarm threshold for at least one of kick or loss based on the rig motion as determined from the modeled flow signal.
“Adjusting . . . threshold” is an
abstract idea, i.e., “an observation,
evaluation, judgment, opinion” which
could be performed as a mental
process. See MPEP
§ 2106.04(a)(2)(III)(A).
Dependent Claim 5
Revised Guidance
The system of claim 4, further comprising 
See claim 4 above.
a display device, and wherein the operations further comprise: 
As claimed, a processor represents generic computer
components and techniques.
See MPEP § 2106.05(a).
determining a standard deviation from a statistical distribution of influx flow variation; 
“Determining” is an abstract idea, i.e.,
“an observation, evaluation,
judgment, opinion” which could be
performed as a mental process. See
MPEP § 2106.04(a)(2)(III)(A).
calculating a confidence level for the alarm threshold based on the standard deviation;
“Calculating” is an abstract idea, i.e.,
“an observation, evaluation, judgment,
opinion” which could be performed as
a mental process. See MPEP
§ 2106.04(a)(2)(III)(A).
“Calculating” may include a mathematical calculation, an abstract idea. See MPEP
§ 2106.04(a)(2)(I)(C); see also SAP
America, Inc. v. InvestPic, LLC, 898
F.3d 1161, 1163 (Fed. Cir. 2018)
and displaying the confidence level 
The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197. MPEP § 2106.04(d)(I).
on a display device.
As claimed, a display device represents generic computer
components and techniques.
See MPEP § 2106.05(a).
Dependent Claim 6
Revised Guidance
The system of claim 1, wherein the operation of modeling the annular flow further comprises 
See claim 1 above.
producing the physics-based model based on a pumping effect of a telescope joint, annulus fluid return, and mass conservation.
“Producing” is an abstract idea, i.e.,
“an observation, evaluation,
judgment, opinion” which could be
performed as a mental process. See
MPEP § 2106.04(a)(2)(III)(A).
Dependent Claim 7
Revised Guidance
The system of claim 1, wherein the operation of modeling the annular flow further comprises 
See claim 1 above.
producing a machine-learning model that determines, based on the riser position signal over time, an annular area and a bias term quantifying pumping efficiency.
“Producing” is an abstract idea, i.e.,
“an observation, evaluation,
judgment, opinion” which could be
performed as a mental process. See
MPEP § 2106.04(a)(2)(III)(A).


Claims 8-14 are method claims, containing substantially the same elements as system Claims 1-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 1-7, respectively, Mutatis mutandis.
Claims 15-20 are medium claims, containing substantially the same elements as system Claims 1 and 3-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 1-4 and 6-7, respectively, Mutatis mutandis. As claimed, “A non-transitory computer-readable medium that includes instructions that are executable by a processor” represents generic computer components and techniques. See MPEP § 2106.05(a).


Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez Soto et al., U.S. Patent Application Publication 2018/0187498 A1 teaches a method for early kick detection of a well which contains machine learning [0058] and uses pump efficiency in the calculation of the flow rate [0061].
Nikoofard et al., “Constrained MPC Design for Heave Disturbance Attenuation in Offshore Drilling Systems” [2013] teaches a method using heave compensation including teaching the state observation.
Mahdianfar et al., “Joint Unscented Kalman Filter for State and Parameter Estimation in Managed Pressure Drilling” teaches using a Kalman filter when determining influx into the well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146